DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/3/2020 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive regarding to claim amendment for Double Patenting. The new amendment to independent claims 1, 9 and 15, are amended with claims language from claim 3. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by the claims of the instant application would have been obvious to one of ordinary skill in the art in view of the claims of patent U.S. Patent No. 10,762,660 as a whole.
Applicant’s arguments with respect to claims 1, 4-9, 12-15, 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. And updated search found that NICHOLS et al (US 2016/0097849) teaches the new claim amendment regarding multiple detection and intersection in 0033-0036. Please see the Office Action below for further detail.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “physical computer device configured to correlate” in claim 9, “physical computer device configured to determined” in claim 11, “physical computer device configured to determine” in claim 12, “physical computer device configured to determine” in claim 13, “physical computer device configured to determine” in claim 14. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-9, 12-15, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,762,660. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by the claims of the instant application would have been obvious to one of ordinary skill in the art in view of the claims of patent U.S. Patent No. 10,762,660.
Claim 1:
U.S. Patent No. 10,762,660 stipulates:
A method comprising: 
correlating, by a post-processing system based on geospatial data associated with a set of images of a geospatial location, multiple detections of an object of interest depicted within the set of images of the geospatial location (claim 1, column 19 lines 53-56), wherein the correlating of the multiple detections comprises 
determining that the multiple detections intersect at a geospatial intersection and 33Docket No.: 20180229C1selecting based on the multiple detection intersecting at the geospatial intersection (claim 2, column 20 lines 7-13),
selecting the multiple detections for inclusion in a correlated set of detections from a plurality of possible detections of the object of interest (column 1, column 19 lines 62-67); 
determining, by the post-processing system based on the correlated detections, an attribute of the object of interest depicted within the set of images of the geospatial location (claim 1, column 20 lines 1-4); and 
selecting, by the post-processing system, the attribute for inclusion in a dataset for the object of interest (claim 1, column 20 lines 5-6).  

Claim 4:
U.S. Patent No. 10,762,660 stipulates:
The method of claim 3, wherein the determining that the multiple detections intersect at the geospatial intersection comprises performing one or more triangulation operations to determine that the geospatial intersection corresponds to each of the multiple detections (claim 3, column 20 lines 14-8).  

Claim 5:
U.S. Patent No. 10,762,660 stipulates:
The method of claim 3, wherein the determining the attribute of the object of interest based on the correlated detections comprises: determining a geospatial position of the object of interest based on the geospatial intersection at which the correlated detections intersect (claim 4, column 20 lines 19-24).  

Claim 6: 
U.S. Patent No. 10,762,660 stipulates:
The method of claim 1, wherein the determining the attribute of the object of interest based on the correlated detections comprises: determining a consistency or an inconsistency across the correlated detections; and determining the attribute of the object of interest based on the consistency or the inconsistency across the correlated detections (claim 5, column 20 lines 25-32).



Claim 7: 
U.S. Patent No. 10,762,660 stipulates:
The method of claim 6, wherein the consistency or the inconsistency across the correlated detections comprises a consistency or an 34Docket No.: 20180229C1 inconsistency in at least one of an object class and an object size across the correlated detections (claim 6, column 20 lines 33-35).  

Claim 8: 
U.S. Patent No. 10,762,660 stipulates:
The method of claim 1, wherein the determining the attribute of the object of interest based on the correlated detections comprises: determining a consistency or an inconsistency between a detection included in the correlated detections and geospatial data accessed from data source other than the set of images of the geospatial location; and determining the attribute of the object of interest based on the consistency or the inconsistency between the detection and the geospatial data accessed from the data source other than the set of images of the geospatial location (claim 7, column 20 lines 37-48).  

Claim 9: 
U.S. Patent No. 10,762,660 stipulates:
A system comprising (claim 8, column 20 lines 49): 
at least one physical computing device configured to (claim 8, column 20 lines 50): 
correlate, based on geospatial data associated with a set of images of a geospatial location, multiple detections of an object of interest depicted within the set of images of the geospatial location (claim 8, column 20 lines 51-54), wherein the correlation of the multiple detections comprises 
determining that the multiple detections intersect at a geospatial intersection and 33Docket No.: 20180229C1selecting based on the multiple detection intersecting at the geospatial intersection (claim 2, column 20 lines 7-13),
selecting the multiple detections for inclusion in a correlated set of detections from a plurality of possible detections of the object of interest (claim 8, column lines 59-64); 
determine, based on the correlated detections, an attribute of the object of interest depicted within the set of images of the geospatial location (claim 8, column 20 lines 65-67); and 
select the attribute for inclusion in a dataset for the object of interest (claim 8, column 21 lines 1-2).  

Claim 12: 
U.S. Patent No. 10,762,660 stipulates:
The system of claim 9, wherein the determination of the attribute of the object of interest based on the correlated detections comprises: the at least one physical computing device is further configured to: determine a geospatial position of the object of interest based on the geospatial intersection at which the correlated detections intersect (claim 11, column 21 lines 18-25).  

Claim 13: 
U.S. Patent No. 10,762,660 stipulates:
The system of claim 9, wherein the determination of the attribute of the object of interest based on the correlated detections comprises: the at least one physical computing device is further configured to: determine a consistency or an inconsistency across the correlated detections; and 36Docket No.: 20180229C1 determine the attribute of the object of interest based on the consistency or the inconsistency across the correlated detections (claim 12, column 21 lines 26-36).  
Claim 14: 
U.S. Patent No. 10,762,660 stipulates:
The system of claim 9, the determination of the attribute of the object of interest based on the correlated detections comprises: 
the at least one physical computing device is further configured to (claim 14, column 21 lines 44-45): 
determine a consistency or an inconsistency between a detection included in the correlated detections and geospatial data accessed from data source other than the set of images of the geospatial location (claim 14, column 21 lines 46-49); and 
determine the attribute of the object of interest based on the consistency or the inconsistency between the detection and the geospatial data accessed from the data source other than the set of images of the geospatial location (claim 14, column 21 lines 50-54).  

Claim 15:
U.S. Patent No. 10,762,660 stipulates:
A non-transitory computer-readable medium storing instructions that, when executed, direct at least one processor of a computing device to (claim 15, column 21 lines 55-57): 
correlate, based on geospatial data associated with a set of images of a geospatial location, multiple detections of an object of interest depicted within the set of images of the geospatial location (claim 15, column 21 lines 58-61), wherein the correlation of the multiple detections comprises 

determining that the multiple detections intersect at a geospatial intersection and 33Docket No.: 20180229C1selecting based on the multiple detection intersecting at the geospatial intersection (claim 2, column 20 lines 7-13),
selecting the multiple detections for inclusion in a correlated set of detections from a plurality of possible detections of the object of interest (claim 15, column 21 lines 5-10); 
determine, based on the correlated detections, an attribute of the object of interest depicted within the set of images of the geospatial location (claim 15, column 22 lines 10-12); and 37Docket No.: 20180229C1 
select the attribute for inclusion in a dataset for the object of interest (claim 15, column 22 lines 13-14).  

Claim 18:
U.S. Patent No. 10,762,660 stipulates:
The non-transitory computer-readable medium of claim 15, wherein the determination of the attribute of the object of interest based on the correlated detections comprises: instructions, when executed, direct the at least one processor of the computing device to: determine a geospatial position of the object of interest based on the geospatial intersection at which the correlated detections intersect (claim 18, column 22 lines 28-36).  

Claim 19:
U.S. Patent No. 10,762,660 stipulates:
The non-transitory computer-readable medium of claim 15, wherein the determination of the attribute of the object of interest based on the correlated detections comprises: instructions, when executed, direct the at least one processor of the computing device to: determine a consistency or an inconsistency across the correlated detections; and determine the attribute of the object of interest based on the consistency or the inconsistency across the correlated detections (claim 19, column 22 lines 36-45).  

Claim 20:
U.S. Patent No. 10,762,660 stipulates:
The non-transitory computer-readable medium of claim 19, the determination of the attribute of the object of interest based on the correlated detections comprises: 
instructions, when executed, direct the at least one processor of the computing device to (claim 20, column 22 lines 49-50): 
determine a consistency or an inconsistency between a detection included in the correlated detections and geospatial data accessed from data source other than the set of images of the geospatial location (claim 20, column 22 lines 52-54); and 
determine the attribute of the object of interest based on the consistency or the inconsistency between the detection and the geospatial data accessed from the data source other than the set of images of the geospatial location (Claim 20, column 22 lines 55-59).

Claim Rejections - 35 USC § 101
Applicant’s Amendment, see Claim, filed 8/25/2022, with respect to Office approved “non-transitory” have been fully considered and are persuasive.  The 35 USC 101 has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-9, 12-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al (US 2013/0300740) in view of NICHOLS et al (US 2016/0097849).
Claim 1:
Snyder et al teaches the following subject matter:
A method (0044-0045 teaches method with system) comprising: 
correlating, by a post-processing system based on geospatial data associated with a set of images of a geospatial location, multiple detections of an object of interest depicted within the set of images of the geospatial location, wherein the correlating of the multiple detections comprises selecting the multiple detections for inclusion in a correlated set of detections from a plurality of possible detections of the object of interest (Abstract teaches generating and display 3D models; figure 1 and starting 0047 teaches geospatial locations with images from different camera view point such as the car and the airplane); 
determining, by the post-processing system based on the correlated detections, an attribute of the object of interest depicted within the set of images of the geospatial location (figure 14 and starting 0123 teaches correlation detection between 2D images to 3D from the set of images, from airplane and car, with geospatial location); and 
selecting, by the post-processing system, the attribute for inclusion in a dataset for the object of interest (figure 13 and starting 0122 teaches attribute such as color mapping, material classification, texture surface).  

Snyder et al teaches all the subject matter above but not the following which is taught by NICHOLS et al:
determining that the multiple detections intersect at a geospatial intersection and 33Docket No.: 20180229C1selecting based on the multiple detection intersecting at the geospatial intersection (0033-0036, especially 0034 where the overlapping image frames are collected for tracking data that are within the sensor field of view, where the object is detected and characterized by geospatial data on multiple position and intersections).
	Snyder et al and NICHOLS et al are both in the field of monitoring and surveillance especially with geospatial data such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the collected images of Snyder et al using multiple intersection teaching of NICHOLS et al such to improve accuracy and intersection position and warning determination as disclosed by NICHOLS et al in 0034. 

Claim 4:
The method of claim 3, wherein the determining that the multiple detections intersect at the geospatial intersection comprises performing one or more triangulation operations to determine that the geospatial intersection corresponds to each of the multiple detections (0072-0082 teaches application of triangulation of points from the voxel/3D volume; starting 0177 teaches further use of triangulating).  

Claim 5:
The method of claim 3, wherein the determining the attribute of the object of interest based on the correlated detections comprises: determining a geospatial position of the object of interest based on the geospatial intersection at which the correlated detections intersect (0003-0008 teaches the collection of data points with position of the data point in the reference as a set of spatial-coordinate).  



Claim 6:
The method of claim 1, wherein the determining the attribute of the object of interest based on the correlated detections comprises: determining a consistency or an inconsistency across the correlated detections (0005-0008 teaches the use of point cloud for visualization and to determine types of similar/consistency and other attributes/inconsistency); and determining the attribute of the object of interest based on the consistency or the inconsistency across the correlated detections (0142-0152 teaches intersect/overlapping of the detection of an object by the use of attribute such as color, texture, shade, text).  

Claim 7:
The method of claim 6, wherein the consistency or the inconsistency across the correlated detections comprises a consistency or an 34Docket No.: 20180229C1 inconsistency in at least one of an object class and an object size across the correlated detections (0140-0146 teaches similarly/consistency applied to geometry of the object such as size; figure 8 and starting 0086 teaches object type is considered).  

Claim 8:
The method of claim 1, wherein the determining the attribute of the object of interest based on the correlated detections comprises: 
determining a consistency or an inconsistency between a detection included in the correlated detections and geospatial data accessed from data source other than the set of images of the geospatial location (0005-0012 teaches the use of point cloud for visualization and to determine types of similar/consistency and other attributes/inconsistency; 0142-0152 teaches intersect/overlapping of the detection of an object by the use of attribute such as color, texture, shade, text); and 
determining the attribute of the object of interest based on the consistency or the inconsistency between the detection and the geospatial data accessed from the data source other than the set of images of the geospatial location (figure 13 and 0122-0132 teaches attribute such as color mapping, material classification, texture surface; 01420-0145 teaches detection of an object by the use of attribute such as color, texture, shade, text).  

Claim 9:
Snyder et l teaches the following subject matter:
A system (abstract teaches system and method) comprising: 
at least one physical computing device configured to (0045 teaches computer device): 
correlate, based on geospatial data associated with a set of images of a geospatial location, multiple detections of an object of interest depicted within the set of images of the geospatial location, wherein the correlation of the multiple detections comprises selecting the multiple detections for inclusion in a correlated set of detections from a plurality of possible detections of the object of interest (Abstract teaches generating and display 3D models; figure 1 and starting 0047 teaches geospatial locations with images from different camera view point such as the car and the airplane); 
determine, based on the correlated detections, an attribute of the object of interest depicted within the set of images of the geospatial location (figure 14 and starting 0123 teaches correlation detection between 2D images to 3D from the set of images, from airplane and car, with geospatial location); and 
select the attribute for inclusion in a dataset for the object of interest (figure 13 and starting 0122 teaches attribute such as color mapping, material classification, texture surface).  

Snyder et al teaches all the subject matter above but not the following which is taught by NICHOLS et al:
determining that the multiple detections intersect at a geospatial intersection and 33Docket No.: 20180229C1selecting based on the multiple detection intersecting at the geospatial intersection (0033-0036, especially 0034 where the overlapping image frames are collected for tracking data that are within the sensor field of view, where the object is detected and characterized by geospatial data on multiple position and intersections).
	Snyder et al and NICHOLS et al are both in the field of monitoring and surveillance especially with geospatial data such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the collected images of Snyder et al using multiple intersection teaching of NICHOLS et al such to improve accuracy and intersection position and warning determination as disclosed by NICHOLS et al in 0034. 

Claim 12:
The system of claim 11, wherein the determination of the attribute of the object of interest based on the correlated detections comprises: 
the at least one physical computing device is further configured to (0045 teaches computer device): 
determine a geospatial position of the object of interest based on the geospatial intersection at which the correlated detections intersect (0003-0008 teaches the collection of data points with position of the data point in the reference as a set of spatial-coordinate).  

Claim 13:
The system of claim 9, wherein the determination of the attribute of the object of interest based on the correlated detections comprises: 
the at least one physical computing device is further configured to (0045 teaches computer device): 
determine a consistency or an inconsistency across the correlated detections (0005-0008 teaches the use of point cloud for visualization and to determine types of similar/consistency and other attributes/inconsistency); and 36Docket No.: 20180229C1 
determine the attribute of the object of interest based on the consistency or the inconsistency across the correlated detections (0142-0152 teaches intersect/overlapping of the detection of an object by the use of attribute such as color, texture, shade, text).  

Claim 14:
The system of claim 9, the determination of the attribute of the object of interest based on the correlated detections comprises: 
the at least one physical computing device is further configured to (0045 teaches computer device): 
determine a consistency or an inconsistency between a detection included in the correlated detections and geospatial data accessed from data source other than the set of images of the geospatial location (0005-0012 teaches the use of point cloud for visualization and to determine types of similar/consistency and other attributes/inconsistency; 0142-0152 teaches intersect/overlapping of the detection of an object by the use of attribute such as color, texture, shade, text); and 
determine the attribute of the object of interest based on the consistency or the inconsistency between the detection and the geospatial data accessed from the data source other than the set of images of the geospatial location (figure 13 and 0122-0132 teaches attribute such as color mapping, material classification, texture surface; 01420-0145 teaches detection of an object by the use of attribute such as color, texture, shade, text).  
Claim 15:
Snyder et l teaches the following subject matter:
A non-transitory computer-readable medium storing instructions that, when executed, direct at least one processor of a computing device to (0061 teaches memory with processor): 
correlate, based on geospatial data associated with a set of images of a geospatial location, multiple detections of an object of interest depicted within the set of images of the geospatial location, wherein the correlation of the multiple detections comprises selecting the multiple detections for inclusion in a correlated set of detections from a plurality of possible detections of the object of interest (Abstract teaches generating and display 3D models; figure 1 and starting 0047 teaches geospatial locations with images from different camera view point such as the car and the airplane); 
determine, based on the correlated detections, an attribute of the object of interest depicted within the set of images of the geospatial location (figure 14 and starting 0123 teaches correlation detection between 2D images to 3D from the set of images, from airplane and car, with geospatial location); and 37Docket No.: 20180229C1 
select the attribute for inclusion in a dataset for the object of interest (figure 13 and starting 0122 teaches attribute such as color mapping, material classification, texture surface).  
Claim 16:
The computer-readable medium of claim 15, wherein the set of images includes multiple images captured from different camera viewpoints of the geospatial location (Abstract teaches generating and display 3D models; figure 1 and starting 0047 teaches geospatial locations with images from different camera view point such as the car and the airplane).  
Snyder et al teaches all the subject matter above but not the following which is taught by NICHOLS et al:
determining that the multiple detections intersect at a geospatial intersection and 33Docket No.: 20180229C1selecting based on the multiple detection intersecting at the geospatial intersection (0033-0036, especially 0034 where the overlapping image frames are collected for tracking data that are within the sensor field of view, where the object is detected and characterized by geospatial data on multiple position and intersections).
	Snyder et al and NICHOLS et al are both in the field of monitoring and surveillance especially with geospatial data such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the collected images of Snyder et al using multiple intersection teaching of NICHOLS et al such to improve accuracy and intersection position and warning determination as disclosed by NICHOLS et al in 0034. 

Claim 18:
The computer-readable medium of claim 17, wherein the determination of the attribute of the object of interest based on the correlated detections comprises: 
instructions, when executed, direct the at least one processor of the computing device to (0061 teaches memory with processor): 
determine a geospatial position of the object of interest based on the geospatial intersection at which the correlated detections intersect (0003-0008 teaches the collection of data points with position of the data point in the reference as a set of spatial-coordinate).  

Claim 19:
The computer-readable medium of claim 15, wherein the determination of the attribute of the object of interest based on the correlated detections comprises: 
instructions, when executed, direct the at least one processor of the computing device to (0061 teaches memory with processor): 
determine a consistency or an inconsistency across the correlated detections (0005-0008 teaches the use of point cloud for visualization and to determine types of similar/consistency and other attributes/inconsistency); and 
determine the attribute of the object of interest based on the consistency or the inconsistency across the correlated detections (0142-0152 teaches intersect/overlapping of the detection of an object by the use of attribute such as color, texture, shade, text).  

20. The computer-readable medium of claim 19, the determination of the attribute of the object of interest based on the correlated detections comprises: 
instructions, when executed, direct the at least one processor of the computing device to (0061 teaches memory with processor): 
determine a consistency or an inconsistency between a detection included in the correlated detections and geospatial data accessed from data source other than the set of images of the geospatial location (0005-0012 teaches the use of point cloud for visualization and to determine types of similar/consistency and other attributes/inconsistency; 0142-0152 teaches intersect/overlapping of the detection of an object by the use of attribute such as color, texture, shade, text); and 
determine the attribute of the object of interest based on the consistency or the inconsistency between the detection and the geospatial data accessed from the data source other than the set of images of the geospatial location (figure 13 and 0122-0132 teaches attribute such as color mapping, material classification, texture surface; 01420-0145 teaches detection of an object by the use of attribute such as color, texture, shade, text).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (US 2008/0089577) teaches FEATURE EXTRACTION FROM STEREO IMAGERY
Eno et al (US 2020/0105009) teaches Methods And Systems For Detecting And Assigning Attributes To Objects Of Interest In Geospatial Imagery

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656